Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With reference to each of claims 1 and 11, the prior art does not disclose or render obvious a clutch assembly comprising the combination of features including the specific range for the variable of a distance between eh two recited boundary walls. While the prior art illustrates a distance, this variable is not recognized by any prior art as being a result effective variable and therefore it would not have been obvious to have provided the particular distance of at least 20mm. The amendments overcome the prior rejection under 112(b) of claims 1 and 11 by defining the substantial distance in the claims. The arguments relating to the enablement rejection of claims 7 and 17 and rejection under 112(b) of these claims are persuasive and provide sufficient explanation to enable this functional language. After further consideration of claims 9 and 19 and the arguments, these claims are sufficiently definite to withdraw the rejection; the coil strength is the spring return force which is less which thereby increases the capacity of the clutch pack at 0 revolutions because less return force is acting at all times.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659